 


109 HRES 513 : 
U.S. House of Representatives
2005-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 513 
In the House of Representatives, U.S., 
 
October 26, 2005. 
 
RESOLUTION 
 
 
 
That the following named Member be, and he is hereby, elected to the following standing committee of the House of Representatives: 

Committee on Energy and Commerce:Mr. Barrett of South Carolina.

 
 
Jeff TrandahlClerk. 
